GiRREn, J.
The plaintiff alleges in bis petition that the village of Nor-wood has, without his permission, and with condemning for public use, improved his certain lot of land for street purposes, and assessed the costs thereof upon his lots adjacent thereto, the prayer being for an injunction.
The answer admits the making of the improvements and levying the assessments, but avers that plaintiff was served with notice pursuant to the provisions of sec. 2304, Rev. Stat., and received the benefits.
The proof is that plaintiff was not served with any notice, nor did he. in any manner consent to such improvements.
The village, in making the improvements upon the land of plaintiff and thus attempting to appropriate the same for street purposes, was a trespasser.
The statute did not confer upon the village the right to improve the private property of the plaintiff, and much less to assess upon his individual property the cost of an improvement he never desired nor solicited. Harbeck v. Toledo, 11 O. S. 219.
Perpetual injunction allowed.